CORRECTED.
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-7061


                              MICHAEL L. JACKSON,

                                                          Claimant-Appellant,

                                         v.


               R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

      Edward J. Naidich, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P. of
Washington, DC, argued for claimant-appellant. Mark R. Lippman, The Veterans Law
Group, of La Jolla, California, for claimant-appellant.

       Brian S. Smith, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee.
With him on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E.
Davidson, Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief
were David R. Mclenachen, Deputy Assistant General Counsel, and Martin J. Sendek,
Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                                    CORRECTED.
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2007-7061


                                MICHAEL L. JACKSON

                                                       Claimant-Appellant,

                                            v.

                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                       Respondent-Appellee.


                                      Judgment


ON APPEAL from the          United States Court of Appeals for Veterans Claims

in CASE NO(S).              04-1310

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

            Per Curiam (MICHEL, Chief Circuit Judge, SCHALL, Circuit Judge, and
                            BUCKLO * , District Judge).

                            AFFIRMED. See Fed. Cir. R. 36.



                                            ENTERED BY ORDER OF THE COURT



DATED     August 10, 2007                   __/s/ Jan Horbaly___________________
                                            Jan Horbaly, Clerk


*
 Honorable Elaine E. Bucklo, District Judge, United States District Court for the
Northern District of Illinois, sitting by designation.